

	

		II

		109th CONGRESS

		1st Session

		S. 1186

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Mr. Domenici (for

			 himself, Mr. Schumer,

			 Mr. Cochran, Mr. Allard, and Mr.

			 Coleman) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide the

		  same capital gains treatment for art and collectibles as for other investment

		  property and to provide that a deduction equal to fair market value shall be

		  allowed for charitable contributions of literary, musical, artistic, or

		  scholarly compositions created by the donor.

	

	

		1.Short titleThis Act may be cited as the

			 Art and Collectibles Capital Gains Tax

			 Treatment Parity Act.

		2.Capital gains

			 treatment for art and collectibles

			(a)In

			 generalSection 1(h) of the Internal Revenue Code of 1986

			 (relating to maximum capital gains rate) is amended by striking paragraphs (4)

			 and (5) and inserting the following new paragraphs:

				

					(4)28-percent rate

				gainFor purposes of this subsection, the term 28-percent

				rate gain means the excess (if any) of—

						(A)section 1202

				gain, over

						(B)the sum

				of—

							(i)the net

				short-term capital loss, and

							(ii)the amount of

				long-term capital loss carried under section 1212(b)(1)(B) to the taxable

				year.

							(5)Reserved.

					.

			(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			3.Charitable

			 contributions of certain items created by the taxpayer

			(a)In

			 generalSubsection (e) of section 170 of the Internal Revenue

			 Code of 1986 (relating to certain contributions of ordinary income and capital

			 gain property) is amended by adding at the end the following new

			 paragraph:

				

					(7)Special rule

				for certain contributions of literary, musical, artistic, or scholarly

				compositions

						(A)In

				generalIn the case of a qualified artistic charitable

				contribution—

							(i)the amount of

				such contribution taken into account under this section shall be the fair

				market value of the property contributed (determined at the time of such

				contribution), and

							(ii)no reduction in

				the amount of such contribution shall be made under paragraph (1).

							(B)Qualified

				artistic charitable contributionFor purposes of this paragraph,

				the term qualified artistic charitable contribution means a

				charitable contribution of any literary, musical, artistic, or scholarly

				composition, or similar property, or the copyright thereon (or both), but only

				if—

							(i)such property was

				created by the personal efforts of the taxpayer making such contribution no

				less than 18 months prior to such contribution,

							(ii)the

				taxpayer—

								(I)has received a

				qualified appraisal of the fair market value of such property in accordance

				with the regulations under this section, and

								(II)attaches to the

				taxpayer’s income tax return for the taxable year in which such contribution

				was made a copy of such appraisal,

								(iii)the donee is an

				organization described in subsection (b)(1)(A),

							(iv)the use of such

				property by the donee is related to the purpose or function constituting the

				basis for the donee’s exemption under section 501 (or, in the case of a

				governmental unit, to any purpose or function described under section

				501(c)),

							(v)the taxpayer

				receives from the donee a written statement representing that the donee’s use

				of the property will be in accordance with the provisions of clause (iv),

				and

							(vi)the written

				appraisal referred to in clause (ii) includes evidence of the extent (if any)

				to which property created by the personal efforts of the taxpayer and of the

				same type as the donated property is or has been—

								(I)owned,

				maintained, and displayed by organizations described in subsection (b)(1)(A),

				and

								(II)sold to or

				exchanged by persons other than the taxpayer, donee, or any related person (as

				defined in section 465(b)(3)(C)).

								(C)Maximum dollar

				limitation; no carryover of increased deductionThe increase in

				the deduction under this section by reason of this paragraph for any taxable

				year—

							(i)shall not exceed

				the artistic adjusted gross income of the taxpayer for such taxable year,

				and

							(ii)shall not be

				taken into account in determining the amount which may be carried from such

				taxable year under subsection (d).

							(D)Artistic

				adjusted gross incomeFor purposes of this paragraph, the term

				artistic adjusted gross income means that portion of the adjusted

				gross income of the taxpayer for the taxable year attributable to—

							(i)income from the

				sale or use of property created by the personal efforts of the taxpayer which

				is of the same type as the donated property, and

							(ii)income from

				teaching, lecturing, performing, or similar activity with respect to property

				described in clause (i).

							(E)Paragraph not

				to apply to certain contributionsSubparagraph (A) shall not

				apply to any charitable contribution of any letter, memorandum, or similar

				property which was written, prepared, or produced by or for an individual while

				the individual is an officer or employee of any person (including any

				government agency or instrumentality) unless such letter, memorandum, or

				similar property is entirely personal.

						(F)Copyright

				treated as separate property for partial interest ruleIn the

				case of a qualified artistic charitable contribution, the tangible literary,

				musical, artistic, or scholarly composition, or similar property and the

				copyright on such work shall be treated as separate properties for purposes of

				this paragraph and subsection

				(f)(3).

						.

			(b)Effective

			 dateThe amendment made by this section shall apply to

			 contributions made after the date of the enactment of this Act in taxable years

			 ending after such date.

			

